In the United States Court of Federal Claims
                                       No. 22-1562C
                               (Filed: November 21, 2022)
                               NOT FOR PUBLICATION

                                           )
 STRATEGIC ALLIANCE                        )
 SOLUTIONS LLC,                            )
                                           )
                      Plaintiff,
                                           )
           v.                              )
                                           )
 THE UNITED STATES,                        )
                                           )
                      Defendant,           )
                                           )
 and                                       )
                                           )
 DEFENSE INTEGRATED
 SOLUTIONS, LLC,                           )
                                           )
                      Defendant-           )
                      Intervenor.          )
                                           )

Meghan F. Leemon, PilieroMazza PLLC, Washington, D.C., for Plaintiff. Of counsel were
Jonathan T. Williams, Katherine B. Burrows, Peter B. Ford, and Eric A. Valle.

Bryan M. Byrd, Commercial Litigation Branch, Civil Division, United States Department
of Justice, Washington, D.C., for Defendant. With him on the motion were Brian M.
Boynton, Principal Deputy Assistant Attorney General, Patricia M. McCarthy, Director,
and William J. Grimaldi, Assistant Director.

Matthew T. Schoonover, Schoonover & Moriarty LLC, Olathe, KS, for Defendant-
Intervenor. Of counsel were Emily J. Chancey, W. Brad English, Joshua B. Duvall, and Jeffrey
M. Lowry, Maynard, Cooper & Gale, P.C., Huntsville, AL.
                                    REMAND ORDER

SOLOMSON, Judge.

       On October 20, 2022, Plaintiff, Strategic Alliance Solutions LLC (“SAS”), filed a
complaint against Defendant, the United States, pursuant to 28 U.S.C. § 1491(b),
challenging the September 22, 2022, decision of the Small Business Administration
(“SBA”) Office of Hearings and Appeals (“OHA”). ECF No. 1. OHA had concluded that
SAS is not an eligible service-disabled veteran-owned small business concern (“SDVO
SBC”) under Solicitation No. HQ0858-21-R-0010 issued by the Missile Defense Agency of
the United States Department of Defense. Id.

       On October 21, 2022, Defendant-Intervenor, Defense Integrated Solutions, LLC
(“DIS”), filed an unopposed motion to intervene pursuant to Rule 24(a) of the Rules of
the United States Court of Federal Claims (“RCFC”), ECF No. 11, which this Court
granted. On October 25, 2022, the Court held a preliminary status conference, see ECF
No. 17, to discuss a schedule for further proceedings. During the status conference, the
government indicated that it was actively considering a motion to voluntarily remand
this case to the SBA and that the government had initiated discussions with the other
parties regarding such a motion. Accordingly, on October 26, 2022, the Court ordered
the parties to meet-and-confer and to file on or before November 1, 2022, a joint motion
to voluntarily remand the case, a joint status report that proposed a schedule for resolving
the case on the merits, or other filings if the government sought to file an opposed motion
to remand the case. ECF No. 25.

       On October 31, 2022, the parties filed a joint status report indicating that parties
were engaged in ongoing discussions to “possibly . . . resolv[e] this matter through a
stipulated judgment.” ECF No. 26 at 1–2. Accordingly, on November 1, 2022, the Court
directed the parties to continue their negotiations and to file, on or before November 10,
2022: (1) a joint stipulation for judgment; (2) a joint status report that details the parties’
progress toward a stipulated settlement; or (3) one of the filings specified in this Court’s
October 26, 2022, order. ECF No. 27 at 2.

         On November 10, 2022, SAS and the government, over the objection of DIS, filed
a joint stipulation for entry of final judgment. ECF No. 29. Specifically, “[t]o fully resolve
the complaint of [SAS],” the government and SAS sought to have this Court: (1) set aside
the September 22, 2022, decision of OHA; and (2) “direct[] OHA to issue a new decision
. . . that grants SAS’s appeal of the . . . status determination and finds that SAS is an
eligible SDVO SBC joint venture under the solicitation” at issue. Id. at 1–2. DIS opposed
the other parties’ request in their joint stipulation. ECF No. 30. DIS asserted, among
other arguments, that the parties may not request, and the Court may not enter, a joint
stipulation “agree[ing] that a lower decision was wrong and effectively reverse that
decision without making the required showing under the [Administrative Procedures


                                              2
Act (‘APA’)].” Id. at 2–3. DIS maintained that as a party that intervened as of right on
the side of the defendant, DIS may defend OHA’s decision even if the government will
not. Id. at 3. The parties requested that this Court convene a status conference to discuss
the parties’ respective positions. ECF No. 29 at 1 n.1; ECF No. 30 at 4.

        In accordance with the parties’ request, this Court held a status conference on
November 14, 2022. See ECF No. 31. After considering the parties’ arguments, the Court
ordered the parties to meet-and-confer regarding whether to file a joint motion for
remand to the SBA pursuant to RCFC 52.2. ECF No. 33. Alternatively, if the parties could
not reach an agreement to remand, the Court ordered: (1) SAS and the government to
file (jointly or independently) motion(s) for entry of judgment pursuant to their
November 10, 2022, joint stipulation, ECF No. 29, and in response to DIS’s opposition to
such a judgment, ECF No. 30; and (2) DIS should file a response to the other parties’
motion(s). ECF No. 33 at 2.

       On November 18, 2022, the government filed a consent motion for a voluntary
remand. 1 ECF No. 34. In the consent motion, the government proposes remanding this
case to OHA to reconsider the challenged OHA decision. Id. at 1. The Court commends
the parties on their work to reach what appears to be a sensible agreement that conserves
judicial resources. The Court, thus, adopts the government’s proposed remand
instructions in full, see id. at 8, as follows:

       1. OHA shall reconsider its September 22, 2022, decision and issue a new
          decision.
       2. OHA’s reconsideration shall be limited to OHA’s conclusion that Section 5.4.6
          of SAS’s joint venture and operating agreement (the “SAS JVOA”) runs afoul
          of 3 C.F.R. § 125.18(b)(2)(ii)(A) and shall leave intact its determination that the
          SBA Deputy Director for the Office of Government Contracting and Business
          Development (“DD/GC”) had erred with regard to each of the other
          conclusions upon which the DD/GC had determined that SAS was not an
          eligible SDVO SBC joint venture for the solicitation at issue.
       3. OHA, in reconsidering its decision, may:
          (a) Reopen the record for the limited purpose of reconsidering whether Section
              5.4.6 of the SAS JVOA is permissible under 13 C.F.R. § 125.18(b)(2)(ii)(A),
              considering the government’s position (developed in consultation with
              SBA) that “Section 5.4.6 is permissible under 13 C.F.R. § 125.18(b)(2)(ii)(A)
              and that SAS is an eligible SDVO SBC joint venture for the solicitation” at



1The government asserts that it filed a consent motion rather than a joint motion “because the
other parties are unable to request a voluntary remand.” ECF No. 34 at 1 n.1 (citing Keltner v.
United States, 148 Fed. Cl. 552, 557 (2020)).


                                              3
              issue, ECF No. 29 at 2, and potential comments by SBA and supplemental
              briefs by SAS and DIS;
          (b) Invite the SBA to comment on how 13 C.F.R. § 125.18(b)(2)(ii)(A) should be
              interpreted and applied to Section 5.4.6 of the SAS JVOA, particularly given
              that the government (in consultation with SBA) has agreed with SAS that
              “Section 5.4.6 is permissible under 13 C.F.R. § 125.18(b)(2)(ii)(A) and that
              SAS is an eligible SDVO SBC joint venture for the solicitation” at issue, ECF
              No. 29 at 2; and
          (c) Permit SAS and DIS to file supplemental briefs on that topic, with an
              opportunity for SAS and DIS to respond to SBA’s comments (if filed) and
              to each other’s briefs.

       Accordingly, pursuant to RCFC 52.2, the Court hereby GRANTS the
government’s consent motion for a voluntary remand. The Court further STAYS and
REMANDS this case to OHA for further proceedings consistent with the remand
instructions detailed above. OHA shall render the new decision on or before Friday,
January 13, 2023. Following OHA’s new decision, the parties shall meet-and-confer
concerning whether further litigation is necessary and shall file a joint status report on or
before Friday, January 20, 2023, detailing the parties’ respective positions and, if
necessary, proposing dates for further briefing.

       Notwithstanding RCFC 52.2(b)(2), the Clerk of the Court need not serve this
opinion and order; rather, counsel for the United States is directed to provide a copy of
this opinion and order to the cognizant contracting officer at the Missile Defense Agency
and counsel for the SBA, which shall constitute service pursuant to that rule.

       IT IS SO ORDERED.

                                                  s/Matthew H. Solomson
                                                  Matthew H. Solomson
                                                  Judge




                                             4